Title: To John Adams from William Bentley, 14 August 1819
From: Bentley, William
To: Adams, John


				
					Sir,
					Salem. August 14 1819.
				
				We have received from the Editor of the Raleigh Register an account of the Mecklenburg resolutions. The editor is the Father of the Editor of the National Intelligencer, Joseph Gales. The whole will appear in our next number. I thought it however respectful to you to give you, the most early notice, & to justify the enthusiasm your patriotism had employed on the occasion of such a possible discovery, as I thought I felt something like it in myself. Mr Gales acknowledges, “The declaration &c was originally published in this paper on 30 of April last, & has been copied into most of the Newspapers printed in the United States.” The occasion of its publication was a conversation on the subject at Washington & in consequence the Senator of the district wrote for satisfaction. In reply to what he wrote, what was printed, was sent to him. The Letter accompanying the documents you will find in our next paper. Mr Alexander found the documents among his father’s papers. These papers were received from J McKnitt, Brother of Mr Alexander with a certifice that they were true copies, & they were sent to H Williamson, writing the H. of NC. & to Con. W. R Davie, & the fate of the Book is mentioned on the file. Mr Davidson to whom the papers were sent was the Rep. from the District, & he was told that the Son believed his Father to have been Secretary to the Committee. The printer adds “The papers thus certified were sent to us for publication by the Senator, who had collected the information.” We trust, therefore, that the most sceptical will no longer entertain a doubt of the authenticity of this declaration of Independence of Mecklenburg County. If further evidence of these facts were wanting, it is believed the testimony of one of the most respectable inhabitants of this City, who was present, when the declaration was resolved upon, might be added, see the paper. Where did these “blaze form”? Gales’ own father published them, from their own member at Washington, & these have been published every where!I have no language to express all that the highest respect dictates to the Father of my Country.
				
					William Bentley.
				
				
			